MANTON, Circuit Judge
(dissenting). Unfortunately, I think the immigrants here seeking admission must be excluded, because of section 4 (d) of the Immigration Act of 1924. It provides for admission, as nonquota immigrants, of a minister (and family) “who seeks to enter the United States solely for the purpose of carrying on the vocation of minister of any religious denomination, * * * and his wife, 'and his unmarried children under eighteen years of age, if accompanying or following to join him.”
Rabbi Duner was admitted to the United States prior to July 1, 1924, whieh is the effective date of the immigration statute under which his family seeks admission. He made no application to enter after July 1, 1924, and therefore was not in the class of “one who seeks to enter the United States under section 4, subd. (d).” The wife and children of a minister seeking to take advantage of this statute, I think, must of necessity be the family of a minister who entered after July 1, 1924. There is no ambiguity in. the phrase of the statute. Therefore the intent of Congress is not important, and there is no reason for the construction of the statute. Luria v. United States, 231 U. S. 9, 34 S. Ct. 10, 58 L. Ed. 101; Dewey v. United States, 178 U. S. 510, 20 S. Ct. 981, 44 L. Ed. 1170; Caminetti v. United States, 242 U. S. 470, 37 S. Ct. 192, 61 L. Ed. 442, L. R. A. 1917F, 502, Ann. Cas. 1917B, 1168; United States v. Four Hundred and Twenty Dollars (D. C.) 162 F. 803.
We are not permitted to read into the act an exemption which is not there. Commissioner of Immigration v. Gottlieb, 265 U. S. 310, 44 S. Ct. 528, 68 L. Ed. 1031; Chung Fook v. White, 264 U. S. 443, 44 S. Ct. 361, 68 L. Ed. 781.
I dissent.